Citation Nr: 1633827	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-06 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for major depressive disorder (MDD).  

2.  Entitlement to an effective date prior to August 28, 2007, for the assignment of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  

3.  Entitlement to basic eligibility for Dependents Educational Assistance benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1985.  

These matters come to the Board of Veterans' Appeals (Board) from May 2012 and July 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims on appeal.  

As noted by the Veteran's representative within the July 2016 Appellant's Brief, a review of the record shows that numerous documents pertinent to the Veteran's claims are missing from the claims file.  The Board cannot make a determination regarding the Veteran's claims, or even definitely determine what issues are on appeal, without ensuring that development is undertaken to locate and associate the missing documents with the claims file.  Therefore, on remand, efforts are needed to locate and associate the missing documents with the claims file.  

The Board notes that a December 2014 rating decision continued a rating for a mental disorder.  In a December 2014 notice of disagreement, the Veteran disagreed and requested that depression be assigned a 100 percent permanent and total rating.  There were numerous issued decided in multiple rating decision within one year prior to the submission of that notice of disagreement.  While the Veteran misidentified the date of the decision being appealed, the Board finds that notice of disagreement nonetheless identified the issue being appealed with sufficient specificity to constitute a notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  If one has not already been issued, issue a statement of the case on the issue of entitlement to an increased rating for a psychiatric disability.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that issue.  If a timely substantive appeal is received, return that claim to the Board.

2.  Locate and associate with the claims file any and all documents that are missing from the Veteran's claims file.  If these missing documents cannot be located, all reasonable attempts to reconstruct them should be made.  Also, incomplete documents, such as statements of the case, should be obtained in complete form and associated with the claims file.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and associated with the claims file, and the Veteran must be properly notified.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

